COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of A.W. and B.M.W., Children

Appellate case number:    01-16-00424-CV

Trial court case number: 2014-04355J

Trial court:              314th District Court of Harris County

       On May 26, 2016, this Court issued an opinion in Case Number 01-15-01030-CV (1)
affirming the termination of R.A.S.’s parental rights and (2) severing the portion of the appeal
regarding termination of J.D.W.’s parental rights and directing the Clerk of this Court to transfer
J.D.W.’s appeal to appellate cause number 01-16-00424-CV.
        As discussed in our May 26, 2016 opinion, J.D.W.’s appointed counsel filed a brief and
motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Upon
reviewing the record, this Court concluded that non-frivolous grounds for appeal exist and our
May 26, 2016 opinion (1) granted appointed counsel’s motion to withdraw, (2) severed J.D.W.’s
appeal and assigned it a new cause number, and (3) abated that appeal pending appointment of
new counsel. See In re P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016); Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (citing Anders, 386 U.S. at 744, 87 S. Ct.
at 1400).
        We therefore order the trial court to appoint new appellate counsel to represent J.D.W. and
to report the appointment within 30 days. Upon receipt of the trial court’s report, this Court will
notify the parties of the briefing schedule.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: June 7, 2016